Title: From Thomas Jefferson to Craven Peyton, 25 October 1807
From: Jefferson, Thomas
To: Peyton, Craven


                        
                            Dr Sir
                            
                            Washington Oct. 25. 07.
                        
                        Your favor of the 16th. was recieved by the last post. it is quite out of my power to be a purchaser of land.
                            nobody is more puzzled to make both ends meet, and I fear at the close of my office I shall find I have not done so. it
                            will be as convenient for me that mr Bacon should recieve corn from you as money: but you must be so good as to inform
                            him yourself what he is to recieve from you & what from Johnson, & that it will remain in account between you & me,
                            for he knows nothing of the existing trust.
                        I was in hopes to have seen you while I was at home, and to have communicated with you verbally on that part
                            of your letter of Aug. 9. which I did not answer. I shall be glad to learn from you whether the right of Lewis &
                            Henderson has been purchased, it being interesting to me to have that property all consoliated in my own hands. your
                            information on this subject will oblige me. I salute you with esteem & respect.
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. mr Joseph Cabell wishes to purchase land in our neighborhood and very possibly would buy yours
                        
                    